Adams, J.
Whatever directions were given by the city to Parks in regard to the character of the guards, were given by the mayor. On this point Parks testified as follows: “The mayor called me to him one morning and said: ‘Mr. Parks, you will have to put up a barricade across the end of the walk, and over across the other end,’ pointing to them. I asked him what kind of a barricade I should put up. He said I had better drive some stakes or set some posts, and nail some plank to it. He stood and pointed out on the ground and said : ‘ You want to extend it so as to turn the travel off the sidewalk.’ He said to extend it three feet beyond the old sidewalk, which was ten feet wide. One barricade was to be put up at the south, the other at the north end of the lots.”
The evidence shows that such guards were put up and maintained. At the time of the conversation between Parks and the mayor, no digging had been done in the street except a little grading to enable teams to go down into the excavation.
The court instructed the jury as follows: “If you find that the mayor directed the defendant as to what kind of a barrier to erect around said excavation, and defendant did erect and keep in existence such barrier as directed, up to and after the time-said Koester fell into said excavation, and was injured as *122aforesaid, you will find for tlie defendant.” The giving of the foregoing instruction is assigned as error.
i. MDiricxpAL excavationsS' damages!' The defendant made a dangerous excavation in a street of the city for his private advantage. A person was injured thereby. The tax-payers have paid the damages. It is claimed by the defendant that the city cannot recover of him because its mayor supervised the erection of guards, and thereby released him from that full care which the law would otherwise have required of him.
As the city was liable to any person who might be injured by reason of the excavation not being properly guarded, it was the right of the city to interfere and erect such guards or adopt such other precautionary measures as it might deem proper. Now if the measures were such as to' prevent the defendant from adopting other measures, he would not be liable to the city if they should prove to be insufficient. He would have no right to substitute his judgment for that of the city, and undo what the city did.
We may go even farther. Although the measures adopted by the city should not prevent the defendant from adopting other measures, yet if those adopted should be apparently sufficient to accomplish the object for which they were designed, but proved insufficient by reason of some defect not discoverable by common observation, the defendant, we think, would not be liable, at least to the city. He might, we doubt not, rightfully claim that he was lulled into security by what the city did. But that, we think, is about as far as the law justifies us in going. If a person, for his private advantage, makes an excavation in the street of a city, and the city erects a barrier on one side of it, we do not think that the person who made the excavation is thereby relieved from the duty of erecting a barrier on the other side, if the safety of travelers requires it.
2__._. : mayor. Indeed,' if the mayor of the plaintiff city had expressly agreed with the defendant that he might leave the side open (though, in fact, nothing was said about it), such aa agreement, in our opinion, would not have affected the defendant’s liability. It was provided in an ordi*123nance of the city, as shown in evidence, “ that no person shall, within the city limits, dig any trench or vault, or make any other excavation, in, or along any of the streets or alleys, without securing the same so that no persons or animals may fall therein at night.’’ Now, it was not for the mayor to agree with the defendant that he might violate the ordinance. It is true, as the appellee contends, that the mayor is the executive officer of the city, and charged with the duty of seeing that the ordinances are enforced. But power to enforce the ordinances does not include the power to annul them. Nor, because he is made by law the judge as to when an ordinance has been violated, can he announce authoritatively in advance whether a specific act or omission would or would no't be a violation. He is not a judge of the violation of an ordinance except by reason of the judicial powers with which the statute has clothed him, and he can exercise those powers only while sitting as a court, and upon an- alleged offense.
We do not think, therefore, because the defendant adopted some precautionary measures, under the direction of the mayor, that he was relieved from the duty of adopting such additional measures as the safety of travelers required. We might, indeed, place the defendant’s liability upon the ground that, at the time the guards were erected under the instructions of the mayor, a very small excavation had been made in the street. The guards which the mayor required were sufficient, as the excavation in the street then was. He expressed no opinion that the guards would be sufficient, if the excavation in the street should be enlarged. It may be that he knew that the excavation in the street was to be enlarged. We may concede that he did. Yet at the time he gave the directions a guard along the street, and parallel with it, was not onty unnecessary, but the evidence shows that, whatever excavation there was in the street was being used as a place of ingress and egress for teams which were hauling dirt. We must presume that the mayor undertook to direct the erection of such guards only as could be erected consistently with the work then in progress, especially as the safety of travelers required nothing more at that time. ,
*1243. ——: Sages. As the defendant employed an attorney to defend in the suit of Koester against the city, the amount which may be recovered of him in this case is the amount of the judgment against the city in favor of Koester, with interest and the taxable costs of that suit, so far as the same have been paid by the city. For the costs of the appeal in that case, as there is no evidence that the appeal was taken at the defendant’s request, we do not think he is liable.
Reversed.